Exhibit 10

     
 
  (CAMPBELL’S LOGO) [w66850w6685001.gif]
 
  NANCY A. REARDON
 
  Senior Vice President
 
  Chief Human Resources and
 
  Communications Officer
 
  856-342-6440 Phone
 
  856-342-4782 Fax

August 13, 2008
Mr. B. Craig Owens
Dear Craig:
It is our pleasure to extend this offer of employment to you for the position of
Senior Vice President — Chief Financial Officer and Chief Administrative
Officer, reporting directly to Doug Conant, President and Chief Executive
Officer. We’re excited to have you join the Campbell family where we value
character, competence and teamwork. The details of our offer are described
below:

•   Salary. Your starting base salary will be $780,000 per year.

•   Annual Incentive Plan. You will be eligible to participate in the Campbell
Soup Company Annual Incentive Plan (the AIP). Your target annual bonus under the
AIP for fiscal year 2009, which started on August 4, 2008, will be 100% of your
annual base salary. Your first award under the AIP is expected to occur in
October 2009. Actual AIP awards are based on individual performance and an
overall assessment of the Company’s financial, marketplace, operational and
strategic performance and may be greater or less than the target amount. All
awards are subject to the approval of the Compensation and Organization
Committee of the Board of Directors and the terms and conditions of the AIP.

•   Personal Choice. You will be eligible to participate in our perquisite
program, “Personal Choice.” Your Personal Choice annual benefit of $32,000 will
be paid to you in quarterly installments at the end of the first month of each
fiscal quarter. Your participation will be based on your employment status in
the first pay period of that month.

•   Long-Term Incentive Program. You will be eligible to participate in the
Campbell Soup Company Long-Term Incentive Program (the LTI Program). Based on
your position, your current LTI target grant value is 255% of your base salary;
however, annual grant targets are reviewed and approved by the Compensation and
Organization Committee of the Board of Directors just prior to each grant,
following a review of competitive practices. The target value of actual LTI
grants may be higher or lower than your current target. The current LTI Program
for your level consists of a mix of TSR Performance Restricted Stock Units (70%)
and EPS Performance Restricted Stock Units (30%). The first date on which you
will be eligible to receive an LTI grant is expected to be October 1, 2009.    
  In recognition of the annual and long-term incentive awards you will forfeit
by resigning from your current employer, we are providing you with a combination
of sign-on cash and stock units upon your hire.

•   One-Time Cash Payment. You will receive a one-time payment in the amount of
$1,350,000, payable on the next payroll cycle following thirty (30) days of
employment with the Company. You will be required on your first day of
employment to sign a Payback Agreement concerning this payment.

•   Sign-On Stock Award. On the first day of the month following your date of
hire, you will be granted 41,200 units of time-lapse restricted stock. If your
hire date is the 1st of the month, then your grant will be made on your hire
date. The vesting schedule will be one-half of the units will vest two years
from the grant date and one-half of the units will vest three years from the
grant date; provided you

 



--------------------------------------------------------------------------------



 



Mr. B. Craig Owens
August 13, 2008
Page 2

    continue to be employed by the Company on each of the vesting dates. Regular
quarterly cash dividend equivalents will be paid on these units.

•   Executive Pension Plan. You will be eligible for the Campbell Soup Company
Mid-Career Hire Pension Plan, which is an executive pension plan providing
benefits above the regular qualified pension plan, provided you meet the vesting
requirement and other terms and conditions of the plan.

•   Executive Long-Term Disability (LTD) Program. You are eligible to
participate in the Executive LTD Program. This program, in combination with the
Group Basic LTD Plan, provides coverage up to 65% of your base salary, subject
to a maximum monthly benefit of $30,000.

•   Benefits. You will be eligible to participate in the Company’s comprehensive
employee benefits programs.

•   Vacation. You will receive 20 days of vacation annually. This level of
vacation time will remain in effect until you are eligible for additional time
off under our vacation policy.

•   Deferred Compensation Plan II. Under the Campbell Soup Company Deferred
Compensation Plan II, you will be eligible to defer a portion of your base
salary and a portion of your AIP award. If you wish to take advantage of this
deferral opportunity, you must make a valid election no later than thirty
(30) days after your hire date.

•   Executive Stock Ownership Program. Campbell expects executives to become
shareowners of Campbell Soup Company and to retain a portion of each equity
grant to build ownership value. Stock ownership standards are linked to your
organization level and are measured as a multiple of base salary. The ownership
standard for your role is 3.5 times your base salary.

•   Relocation. We are comfortable with your desire to commute from your home in
Maine and defer moving your family until sometime in the summer of 2009. In the
interim, we will provide temporary housing assistance near our World
Headquarters location. We will provide you with information about our relocation
package in early 2009, as you begin to plan for the move.

All of the compensation and benefits programs and policies described above may
be modified or terminated at the sole discretion of Campbell Soup Company at any
time.

•   Standard Pre-Employment Conditions. Additionally, upon acceptance of this
position, you will be required to sign the standard Non-Competition Agreement.
The Agreement must be executed prior to the first day in your new position. You
will also be required to complete standard pre-employment forms for executives.

We look forward to you joining the Campbell family and to your efforts in
achieving our mission. “Together we will build the world’s most extraordinary
food company by nourishing people’s lives everywhere, every day.” Welcome to the
Campbell family!
Sincerely,
/s/ Nancy A. Reardon
Nancy A. Reardon
Senior Vice President
Chief Human Resources and Communications Officer

         
c:
  Robert Centonze   Ellen Kaden
 
  Doug Conant   Nancy Springer
 
  John Furey    

 



--------------------------------------------------------------------------------



 



Mr. B. Craig Owens
August 13, 2008
Page 3
To indicate your acceptance of this offer, please sign and date below and return
a signed copy of this letter to Nancy Reardon.

         
/s/ B. Craig Owens
      8/26/2008
 
       
Accepted and Agreed To
                 Date
B. Craig Owens
       

Please return your signed copy to:
Nancy A. Reardon
Campbell Soup Company
One Campbell Place, Box 9
Camden, NJ 08103-1799

 